PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LAI et al.
Application No. 14/462,578
Filed: 19 Aug 2014
For: BITS RECEIVED INSIDE OF A HANDLE OF SCREWDRIVER
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned February 11, 2017 for failure to timely submit an executed inventors oath or declaration executed by or on behalf of each inventor no later than the date on which the issue fee paid in response to the Notice of Allowance and Fee(s) Due mailed November 14, 2016, which set a three (3)-month statutory period for reply, as set forth in the Notice Requiring Inventor’s Oath or Declaration mailed November 14, 2016, because the oath or declaration does not state that the application was made or authorized to be made by the person executing the oath or declaration. On February 10, 2017, the issue fee was paid. On February 15, 2017 a Notice of Abandonment was mailed. On September 8, 2020, a petition to revive was filed. On December 28, 2020, a decision was mailed dismissing the petition to revive.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the inventor’s oath or declaration filed March 1, 2021, (2) the petition fee of $1,000.00 paid September 8, 2020, and (3) a proper statement of unintentional delay. 

Applicant has provided an adequate explanation that the delay was unintentional

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET